In a proceeding to validate a petition designating Van DeVore as a candidate in a primary election to be held on September 15, 1992, for nomination of the Democratic Party as its candidate for the public office of Senator for the 12th Senatorial District, the appeal is from a judgment of the Supreme Court, Queens County (Graci, J.), dated August 19, 1992, which dismissed the proceeding for lack of jurisdiction.
Ordered that the judgment is affirmed, without costs or disbursements.
We find that the petitioner failed to effect service of the petition on the respondents in accordance with the terms of the order to show cause. In consequence, the court lacked jurisdiction to entertain the proceeding and, accordingly, properly dismissed it (see, Matter of Butler v Gargiulo, 77 AD2d 939; Matter of Bruno v Ackerson, 51 AD2d 1051, affd 39 NY2d 718). Bracken, J. P., Rosenblatt, Miller, Ritter and Copertino, JJ., concur.